Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         Examiner’s Statement of Reasons for Allowance
Claims 1, 3-5, 7-13 are allowed because the prior art fail to teach a temperature estimation method of estimating a temperature of a heat generating site in an oil-immersed electric appliance immersed in insulating oil, the insulating oil being silicone oil or ester oil, the temperature estimation method comprising:
a measurement step of measuring concentrations of two types of thermal decomposition products in the insulating oil; and
a calculation step of calculating a temperature of the heat generating site in the oil-immersed electric appliance based on a concentration ratio between the two types of thermal decomposition products and a relational expression between the temperature of the heat generating site and a reference concentration ratio prepared in advance,
at least one of the two types of thermal decomposition products being straight-chain siloxane, alcohol containing silicon, or benzene when the silicone oil is adopted as the insulating oil, and
the two types of thermal decomposition products being fatty acids when the ester oil is adopted as the insulating oil, in combination with the remaining limitations of claims 3-5, 7-13.
                                                    Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        February 11, 2021